DETAILED ACTION
Claims 1-20 are pending.
Claims 1, 3, 8, 10, 15 and 17 are amended.
No Claim(s) is/are canceled.
No Claim(s) is/are added.
Claims 1-20 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 04/06/2021 have been fully considered but are moot in view of the new ground of rejections. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 2, 5, 8, 9, 12, 15, 16 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Ray (WO 2010/080916 A1) in view of Lee et al. (US 2007/0047486 A1) hereinafter “Lee”
As per claim 1, Ray discloses a data processing method, wherein the method comprises:
obtaining N correctly received radio link control (RLC) protocol data units (PDUs) in a packet data convergence protocol (PDCP) PDU (Ray, [0034], wireless device 102 can include a radio control (RLC) layer 106 that transmits and/or receives RLC communications to/from one or more wireless devices, a PDCP layer 108 that retrieves PDCP PDUs from and/or provides PDCP PDUs to the RLC layer 106 where the PDUs comprise one or more PDCP SDUs, and one or more upper layer(s) 110 that can receive the PDCP SDUs from PDCP layer 108 and/or provide packets to the PDCP layer 108 for bundling and transmission to one or more wireless devices)
Ray does not explicitly disclose wherein each correctly received RLC PDU is an RLC PDU that belongs to a medium access control (MAC) PDU on which a cyclic redundancy check (CRC) is correct.
Lee discloses wherein each correctly received RLC PDU is an RLC PDU that belongs to a medium access control (MAC) PDU on which a cyclic redundancy check (CRC) is correct (Lee, [0082], the MAC PDU including the first RLC PDU was correctly received by performing a cyclic redundancy check (CRC)).

Ray in view of Lee disclose generating the PDCP PDU based on the N correctly received RLC PDUs, wherein the PDCP PDU comprises M RLC PDUs, wherein N and M are positive integers, and wherein N<M (Ray, [0036], RLC layer 112 can deliver partial PDCP PDUs comprised within the RLC PDU to the PDCP layer 114.  In this regard, the partial PDCP PDUs can comprise partial PDCP SDUs.  As described, for example, PDCP layer 114 can reassemble partial PDCP SDUs received when subsequent PDCP PDUs that comprise portions of SDUs that complete the partial PDCP SDUs are received)

As per claim 2, Ray in view of Lee disclose the method according to claim 1, wherein the generating the PDCP PDU based on the N correctly received RLC PDUs comprises: obtaining at least one recovered RLC PDU (Ray, [0034], wireless device 102 can include a radio control (RLC) layer 106 that transmits and/or receives RLC communications to/from one or more wireless devices, a PDCP layer 108 that retrieves PDCP PDUs from and/or provides PDCP PDUs to the RLC layer 106 where the PDUs comprise one or more PDCP SDUs)
and generating the PDCP PDU based on the N correctly received RLC PDUs and the recovered RLC PDU (Ray, [0036], RLC layer 112 can deliver partial PDCP PDUs comprised within the RLC PDU to the PDCP layer 114.  In this regard, the partial PDCP PDUs can comprise partial PDCP SDUs)

As per claim 5, Ray in view of Lee disclose the method according to claim 2, wherein data in the recovered RLC PDU is an all-zero sequence or a random bit sequence (Ray, [0039], the PDU can comprise one or more headers that include sequence numbers for SDUs or SDU portions following the header to facilitate in-order SDU delivery)

As per claim 8, Ray discloses a data processing device, wherein the device comprises: 
a memory storing instructions (Ray, [0010], a memory coupled to the at least one processor)
and at least one processor coupled to the memory (Ray, [0010], a memory coupled to the at least one processor) to execute the instructions to: 
obtain N correctly received radio link control (RLC) protocol data units (PDUs) in a packet data convergence protocol (PDCP) PDU (Ray, [0034], wireless device 102 can include a radio control (RLC) layer 106 that transmits and/or receives RLC communications to/from one or more wireless devices, a PDCP layer 108 that retrieves PDCP PDUs from and/or provides PDCP PDUs to the RLC layer 106 where the PDUs comprise one or more PDCP SDUs, and one or more upper layer(s) 110 that can receive the PDCP SDUs from PDCP layer 108 and/or provide packets to the PDCP layer 108 for bundling and transmission to one or more wireless devices)
Ray does not explicitly disclose wherein each correctly received RLC PDU is an RLC PDU that belongs to a medium access control (MAC) PDU on which a cyclic redundancy check (CRC) is correct.
Lee discloses wherein each correctly received RLC PDU is an RLC PDU that belongs to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to wherein each correctly received RLC PDU is an RLC PDU that belongs to a medium access control (MAC) PDU on which a cyclic redundancy check (CRC) is correct and have modified the teaching Ray in order to improve the spectral efficiency (0017).
Ray in view of Lee disclose generating the PDCP PDU based on the N correctly received RLC PDUs, wherein the PDCP PDU comprises M RLC PDUs, wherein N and M are positive integers, and wherein N<M (Ray, [0036], RLC layer 112 can deliver partial PDCP PDUs comprised within the RLC PDU to the PDCP layer 114.  In this regard, the partial PDCP PDUs can comprise partial PDCP SDUs.  As described, for example, PDCP layer 114 can reassemble partial PDCP SDUs received when subsequent PDCP PDUs that comprise portions of SDUs that complete the partial PDCP SDUs are received)

As per claim 9, Ray in view of Lee disclose the device according to claim 8, wherein the at least one processor executes the instructions to: obtain at least one recovered RLC PDU (Ray, [0034], wireless device 102 can include a radio control (RLC) layer 106 that transmits and/or receives RLC communications to/from one or more wireless devices, a PDCP layer 108 that retrieves PDCP PDUs from and/or provides PDCP PDUs to the RLC layer 106 where the PDUs comprise one or more PDCP SDUs, and one or more upper layer(s) 110 that can receive the PDCP SDUs from PDCP layer 108 and/or provide packets to the PDCP layer 108 for bundling and transmission to one or more wireless devices)
and generate the PDCP PDU based on the N correctly received RLC PDUs and the recovered RLC PDU (Ray, [0036], RLC layer 112 can deliver partial PDCP PDUs comprised within the RLC PDU to the PDCP layer 114.  In this regard, the partial PDCP PDUs can comprise partial PDCP SDUs.  As described, for example, PDCP layer 114 can reassemble partial PDCP SDUs received when subsequent PDCP PDUs that comprise portions of SDUs that complete the partial PDCP SDUs are received…)

As per claim 12, Ray in view of Lee disclose the device according to claim 9, wherein data in the recovered RLC PDU is an all-zero sequence or a random bit sequence ([0039], the PDU can comprise one or more headers that include sequence numbers for SDUs or SDU portions following the header to facilitate in-order SDU delivery)

As per claim 15, Ray discloses a non-transitory computer readable storage medium comprising instructions which, when executed by one or more processors (Ray, [0012], a computer-readable medium), cause the one or more processors to perform operations comprising: 
obtaining N correctly received radio link control (RLC) protocol data units (PDUs) in a packet data convergence protocol (PDCP) PDU (Ray, [0034], wireless device 102 can include a radio control (RLC) layer 106 that transmits and/or receives RLC communications to/from one or more wireless devices, a PDCP layer 108 that retrieves PDCP PDUs from and/or provides PDCP PDUs to the RLC layer 106 where the PDUs comprise one or more PDCP SDUs, and one or more upper layer(s) 110 that can receive the PDCP SDUs from PDCP layer 108 and/or provide packets to the PDCP layer 108 for bundling and transmission to one or more wireless devices)
Ray does not explicitly disclose wherein each correctly received RLC PDU is an RLC PDU that belongs to a medium access control (MAC) PDU on which a cyclic redundancy check (CRC) is correct.
Lee discloses wherein each correctly received RLC PDU is an RLC PDU that belongs to a medium access control (MAC) PDU on which a cyclic redundancy check (CRC) is correct (Lee, [0082], the MAC PDU including the first RLC PDU was correctly received by performing a cyclic redundancy check (CRC))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to wherein each correctly received RLC PDU is an RLC PDU that belongs to a medium access control (MAC) PDU on which a cyclic redundancy check (CRC) is correct and have modified the teaching Ray in order to improve the spectral efficiency (0017)
Ray in view of Lee disclose generating the PDCP PDU based on the N correctly received RLC PDUs, wherein the PDCP PDU comprises M RLC PDUs, wherein N and M are positive integers, and wherein N<M (Ray, [0036], RLC layer 112 can deliver partial PDCP PDUs comprised within the RLC PDU to the PDCP layer 114.  In this regard, the partial PDCP PDUs can comprise partial PDCP SDUs.  As described, for example, PDCP layer 114 can reassemble partial PDCP SDUs received when subsequent PDCP PDUs that comprise portions of SDUs that complete the partial PDCP SDUs are received)

As per claim 16, Ray in view of Lee disclose the non-transitory computer readable (Ray, [0034], wireless device 102 can include a radio control (RLC) layer 106 that transmits and/or receives RLC communications to/from one or more wireless devices, a PDCP layer 108 that retrieves PDCP PDUs from and/or provides PDCP PDUs to the RLC layer 106 where the PDUs comprise one or more PDCP SDUs, and one or more upper layer(s) 110 that can receive the PDCP SDUs from PDCP layer 108 and/or provide packets to the PDCP layer 108 for bundling and transmission to one or more wireless devices) 
and generating the PDCP PDU based on the N correctly received RLC PDUs and the recovered RLC PDU (Ray, [0036], RLC layer 112 can deliver partial PDCP PDUs comprised within the RLC PDU to the PDCP layer 114.  In this regard, the partial PDCP PDUs can comprise partial PDCP SDUs.  As described, for example, PDCP layer 114 can reassemble partial PDCP SDUs received when subsequent PDCP PDUs that comprise portions of SDUs that complete the partial PDCP SDUs are received…)

As per claim 19, Ray in view of Lee disclose the non-transitory computer readable storage medium according to claim 16, wherein data in the recovered RLC PDU is an all-zero sequence or a random bit sequence (Ray, [0039], the PDU can comprise one or more headers that include sequence numbers for SDUs or SDU portions following the header to facilitate in-order SDU delivery

Claims 3, 10 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Ray in view of Lee and further in view of Kim et al. (US 2008/0240011 A1) hereinafter “Kim”
As per claim 3, Ray in view of Lee disclose the method according to claim 2, they do not 
Kim discloses wherein data in the recovered RLC PDU is a speech payload obtained from one or more incorrectly received MAC PDUs (Kim, [0058], the SDU recovery unit 532 of the RLC processor 530 includes an IP header, a UDP header, an RTP header, and/or an FEC payload header, the PDU is discarded)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein data in the recovered RLC PDU is a speech payload obtained from one or more incorrectly received MAC PDUs and have modified the teaching of Ray and Lee in order to improve efficiency by allowing transmission of the RLC PDUs (See Abstract)

As per claim 10, Ray in view of Lee disclose the device according to claim 9, they do not explicitly disclose wherein data in the recovered RLC PDU is a speech payload obtained from one or more incorrectly received MAC PDUs. 
Kim discloses wherein data in the recovered RLC PDU is a speech payload obtained from one or more incorrectly received MAC PDUs (Kim, [0058], the SDU recovery unit 532 of the RLC processor 530 includes an IP header, a UDP header, an RTP header, and/or an FEC payload header, the PDU is discarded)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein data in the recovered RLC PDU is a speech payload obtained from one or more incorrectly received MAC PDUs and 

As per claim 17, Ray in view of Lee disclose the non-transitory computer readable storage medium according to claim 16, they do not explicitly disclose wherein data in the recovered RLC PDU is a speech payload obtained from one or more incorrectly received MAC PDUs. 
Kim discloses wherein data in the recovered RLC PDU is a speech payload obtained from one or more incorrectly received MAC PDUs (Kim, [0058], the SDU recovery unit 532 of the RLC processor 530 includes an IP header, a UDP header, an RTP header, and/or an FEC payload header, the PDU is discarded)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein data in the recovered RLC PDU is a speech payload obtained from one or more incorrectly received MAC PDUs and have modified the teaching of Ray and Lee in order to improve efficiency by allowing transmission of the RLC PDUs (See Abstract)

Claims 6, 13 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Ray and Lee and further in view of Guo et al. (US 2013/0294379 A1) hereinafter “Guo”
As per claim 6, Ray in view of Lee disclose the method according to claim 1, they do not explicitly disclose wherein data in the N correctly received RLC PDUs comprises a significant bit in the PDCP PDU.
Guo discloses wherein data in the N correctly received RLC PDUs comprises a ([0090], a transmission mode 1 may be used to process the substreams B and C, wherein transmission mode 1 may be represented with two or more bits, e.g., 00 represents that a retransmission is not required)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Guo related to wherein data in the N correctly received RLC PDUs comprises a significant bit in the PDCP PDU and have modified the teaching of Ray and Lee in order to reduce the interferences (See [0015])

As per claim 13, Ray in view of Lee disclose the device according to claim 8, they do not explicitly disclose wherein data in the N correctly received RLC PDUs comprises a significant bit in the PDCP PDU. 
Guo discloses wherein data in the N correctly received RLC PDUs comprises a significant bit in the PDCP PDU ([0090], a transmission mode 1 may be used to process the substreams B and C, wherein transmission mode 1 may be represented with two or more bits, e.g., 00 represents that a retransmission is not required)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Guo related to wherein data in the N correctly received RLC PDUs comprises a significant bit in the PDCP PDU and have modified the teaching of Ray and Lee in order to reduce the interferences (See [0015])

As per claim 20, Ray in view of Lee disclose the non-transitory computer readable storage medium according to claim 15, they do not explicitly disclose wherein data in the N correctly received RLC PDUs comprises a significant bit in the PDCP PDU.
([0090], a transmission mode 1 may be used to process the substreams B and C, wherein transmission mode 1 may be represented with two or more bits, e.g., 00 represents that a retransmission is not required)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Guo related to wherein data in the N correctly received RLC PDUs comprises a significant bit in the PDCP PDU and have modified the teaching of Ray and Lee in order to reduce the interferences (See [0015])

Allowable Subject Matter
Claims 4, 7, 11, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462